    20-01187-jlg  Doc 1-66 Filed Document
        Case 1:19-cv-09319-AKH   06/20/20 14
                                           Entered
                                              Filed06/20/20
                                                    11/07/1920:19:48
                                                              Page 1 of Doc
                                                                        12 14
                             Declaration Pg 1 of 12



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In the Matter of the Application of ORLY
 GENGER to Remove Dalia Genger as Trustee of
 the Orly Genger 1993 Trust Established on                 Case No. 19-cv-9319 (AKH)
 Dec.13, 1993 by Arie Genger, grantor.
 ________________________________________
 Orly Genger, beneficiary of The Orly Genger
 1993 Trust,                                               N.Y. Cty. Surrogate’s Court File
                                                           No.: 2008-0017
          Petitioner,
                 - against -
 Dalia Genger, as trustee of The Orly Genger 1993
 Trust, and The Sagi Genger 1993 Trust,
          Respondents.


            DECLARATION OF CHRISTOPHER K. LEUNG IN SUPPORT OF
                      TRUSTEE’S MOTION TO REMAND

       I, Christopher K. Leung, declare the following:

       1.       I am a partner with the law firm Pollock Cohen, LLP, which is located at 60

Broad Street, 24th Floor, New York, New York 10004.

       2.       Attached as Exhibit A is a true and correct copy of a decision entered by the New

York State Surrogate’s Court, on Jan. 2, 2009 (“Trustee Affirmation Ruling”), In re the Orly Genger

1993 Trust, No. 0017/2008 (Sur. Ct. N.Y. Cty. 2009).

       3.       Pursuant to 28 U.S.C. § 1746, I declare under penalty of perjury under the laws of

the United States of America that the foregoing is true and correct.



 Dated:     November 7, 2019
            New York, NY
                                            By: /s/ Christopher K. Leung
                                               Christopher K. Leung




                                                                                                      1
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 2 of Doc
                                                                    12 14
                         Declaration Pg 2 of 12




    EXHIBIT A



                                                                            2
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 3 of Doc
                                                                    12 14
                         Declaration Pg 3 of 12




                                                                            3
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 4 of Doc
                                                                    12 14
                         Declaration Pg 4 of 12




                                                                            4
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 5 of Doc
                                                                    12 14
                         Declaration Pg 5 of 12




                                                                            5
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 6 of Doc
                                                                    12 14
                         Declaration Pg 6 of 12




                                                                            6
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 7 of Doc
                                                                    12 14
                         Declaration Pg 7 of 12




                                                                            7
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 8 of Doc
                                                                    12 14
                         Declaration Pg 8 of 12




                                                                            8
20-01187-jlg  Doc 1-66 Filed Document
    Case 1:19-cv-09319-AKH   06/20/20 14
                                       Entered
                                          Filed06/20/20
                                                11/07/1920:19:48
                                                          Page 9 of Doc
                                                                    12 14
                         Declaration Pg 9 of 12




                                                                            9
20-01187-jlg Doc 1-66 FiledDocument
   Case 1:19-cv-09319-AKH   06/20/20 14
                                      Entered
                                         Filed 06/20/20
                                               11/07/19 20:19:48
                                                         Page 10 ofDoc
                                                                    12 14
                        Declaration Pg 10 of 12




                                                                            10
20-01187-jlg Doc 1-66 FiledDocument
   Case 1:19-cv-09319-AKH   06/20/20 14
                                      Entered
                                         Filed 06/20/20
                                               11/07/19 20:19:48
                                                         Page 11 ofDoc
                                                                    12 14
                        Declaration Pg 11 of 12




                                                                            11
20-01187-jlg Doc 1-66 FiledDocument
   Case 1:19-cv-09319-AKH   06/20/20 14
                                      Entered
                                         Filed 06/20/20
                                               11/07/19 20:19:48
                                                         Page 12 ofDoc
                                                                    12 14
                        Declaration Pg 12 of 12




                                                                            12
